           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

GARY LEON WEBSTER                                            PLAINTIFF
ADC #114018

v.                       No. 3:19-cv-132-DPM

CITY OF JONESBORO                                           DEFENDANT

                               ORDER

        1. Motion to amend complaint, NQ 11, denied.          The Court
dismissed Webster's complaint; and nothing in the proposed
amendment warrant relief from the Judgment and final Order. NQ 8 &
NQ 9. This case is closed.
        2. Motion for leave to proceed in forma pauperis on appeal,
NQ 15, denied.   The Court certified that an in forma pauperis appeal
would not be taken in good faith. NQ 8.
     So Ordered.




                                D .P. Marshall Jr~
                                United States District Judge
                                    '). <I   J4; ;). 0 19
